BASKIN, Judge.
Defendant Leon Davis was sentenced to serve four concurrent four-year terms of incarceration followed by concurrent two-year terms of probation. Because the trial court sentenced him pursuant to Chapter 958, Florida Statutes (1979) as a youthful offender, we must remand the cause for correction of his sentence. Chapter 958 authorizes defendant’s placement in a community control program upon completion of incarceration but does not authorize a term of probation. See Riley v. State, 407 So.2d 967 (Fla. 2d DCA 1981); § 958.05(2), Fla. Stat. (1979).
Remanded for correction of the sentence.